DETAILED ACTION
This action is in response to the application filed 4 March 2021, claiming benefit back to 3 July 2020.
	Claims 1 – 17 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 March 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 1 recites the limitations of a spare production capacity determination step of determining, based on information related to a sales plan of a plurality of products and a production capacity of a production facility to produce each of the plurality of products, whether there is any spare capacity in the production capacity of the production facility in relation to the sales plan for each of the products; an improvement effect calculation step of applying one among a plurality of profit improvement strategies, according to an availability of the spare capacity, to each of the products in which the availability of the spare capacity has been determined in the spare production capacity determination step, and calculating an improvement effect of each of the products to which each of the profit improvement strategies has been applied; a product selection step of selecting, based on each calculation result obtained in the improvement effect calculation step, a specific product among the plurality of products in which the improvement effect has exceeded a set value with regard to each of the plurality of profit improvement strategies;	an item extraction step of extracting, for each of the profit improvement strategies, an item which satisfies a restricting condition of sale or production of the specific product set in the product selection step and which configures the specific product; and 	a manufacture and sales strategy selection step of planning a manufacture and sales strategy related to the items extracted in the item extraction step, and selecting one or more specific item strategies based on the improvement effect, 	wherein a supply and demand plan is simulated by reflecting the improvement effect of the selected strategy.
	These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers fundamental economic practices or principles, which falls under organizing human activity1, by the performance of the steps in the human mind2.  
	Here, the limitation of a spare production capacity determination step of determining, based on information related to a sales plan of a plurality of products and a production capacity of a production facility to produce each of the plurality of products, whether there is any spare capacity in the production capacity of the production facility in relation to the sales plan for each of the products is a mental step that merely determines if a facility can make more of a product than a sales plan calls for; the limitation of an improvement effect calculation step of applying one among a plurality of profit improvement strategies, according to an availability of the spare capacity, to each of the products in which the availability of the spare capacity has been determined in the spare production capacity determination step, and calculating an improvement effect of each of the products to which each of the profit improvement strategies has been applied is a step that performs a calculation to determine what, if any, profit improvement can occur, which is an example of a fundamental economic practice; the limitation of an item extraction step of extracting, for each of the profit improvement strategies, an item which satisfies a restricting condition of sale or production of the specific product set in the product selection step and which configures the specific product is merely a result of the calculation step in which a person selects a product that satisfies some condition, which is further a fundamental economic practice; and the limitation of a manufacture and sales strategy selection step of planning a manufacture and sales strategy related to the items extracted in the item extraction step, and selecting one or more specific item strategies based on the improvement effect, is merely a result of the selection step in which a person selects an existing strategy regarding a particular product or item, which is further a fundamental economic practice; and the limitation of wherein a supply and demand plan is simulated by reflecting the improvement effect of the selected strategy is merely description of a performance of the calculation of supply an demand plans, which are not used within the claim. 

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Independent claim 1 does not include any additional elements other than the abstract idea per se.  Independent claim 9 recites a manufacture and sales strategy planning device comprising units, however this is recited at a high level of generality, and merely automates the steps. The additional limitations are no more than mere instructions to apply the exception using a generic computer component. 
	The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Further, the claims do not provide for or recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception. In respect to exemplary dependent claims 2 – 8:
Claims 2 and 3 merely further describe the improvement effect calculation step, the product selection step, the item extraction step;
Claim 4 merely further describes the spare production capacity determination step;
Claim 5 merely further describes the product selection step;
Claims 6 – 8 merely further describe the item extraction step. 

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. a manufacture and sales strategy planning device comprising units] amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry3  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., FIG. 1 and paragraphs [0010]-[0013], [0079], and [0080], provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation4.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            
          
Allowable Subject Matter
Claims  1 – 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
	The closest prior art of record includes Dietrich; Brenda L. et al. (U.S. 5,630,070), which discloses a an optimization of manufacturing resource planning; Nomoto; Tazu et al. (U.S. 2015/0379450), which discloses a supply rule generating device and supply rule generating program; and Sidner; Michael J. et al. (U.S. 2011/0270429), which discloses an advanced planning system. 

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Hosoda; Junko et al. (U.S. 20130275338), disclosing an investment plan planning apparatus, investment plan planning method, and investment plan planning program
Rhodes; James et al. (U.S. 20090150208), disclosing a method and apparatus for integrated inventory and planning
Sidner; Michael J. et al. (U.S. 20110270429), disclosing an advanced planning system
Nasu; Hiroaki et al.	 (U.S. 20220004956), disclosing a manufacture and sales strategy planning method and device thereof
Zhou; Rong et al. (U.S. 20140071480), disclosing a system and methods for excess capacity in dynamic production systems
Iriuchijima; Ken et al. (U.S. 6311094), disclosing a production planning method, a storage medium and a production planning apparatus
Wakiyama; Harumichi (U.S. 5913200), disclosing a system for and method of working out production start plans
Schroeder; Glenn George et al. (U.S. 7689456), disclosing a system for predicting sales lift and profit of a product based on historical sales information
Taoka; Tsuneo et al. (U.S. 5657453), disclosing a successively-deciding production planning system
Chou; Yu-Li et al. (U.S. 6240400 ), disclosing a method and system for accommodating electronic commerce in the semiconductor manufacturing industry

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See  MPEP 2106.04(a)(2) II. A. Fundamental Economic Practices or Principles
        
        2 See MPEP 2106.04(a)(2) III. B. A Claim That Encompasses a Human Performing the Step(s) Mentally With or Without a Physical Aid Recites a Mental Process.
        3 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        4 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015).